PER CURIAM.
The defendant appeals from a final judgment of conviction and sentence for robbery. The trial court properly admitted collateral crime evidence to show the defendant’s intent. See § 90.404(2)(a), Fla. Stat. (1999); see also, e.g., Robertson v. State, 780 So.2d 106, 110-112 (Fla. 3d DCA 2001) (holding that Williams rule “evidence of a threat against a previous partner involving a gun had the purpose of assisting the jury to understand defendant’s conduct at the time of the shooting with regard to the defendant’s motive and intent and his claim of accident,” and was properly admitted). We also reject the appellant’s claim that the collateral crime evidence was made a feature of the trial. See Perry v. State, 718 So.2d 1258 (Fla. 1st DCA 1998). Accordingly, the final judgment of conviction and sentence are 'affirmed.
Affirmed.